DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-48 are pending.
Claims 1-48 are rejected. 
Priority
Applicant’s claim to priority to provisional application 62/642,461 received on 03/13/2018 is acknowledged. Claims 1-26, 35, 41, 47, 48 are entitled to the earliest benefit of priority to Provisional Application No. 62/646,461 filed 13 March 2018. The claims are drawn to analyzing nucleic acid sequence reads present in a sample in connection to a disease. The priority application 62/642,461 discloses method, system, a computer system, and non-transitory computer readable media for analyzing sequence reads of nucleic acid samples in connection with a disease which provides support for independent claims 1, 26, 35, 41, and 47-48. 

Information Disclosure Statement
The information disclosure statements (IDS) received on 10 April 2020, 07 February 2022, 07 February 2022, 13 April 2022, 25 May 2022, 20 July 2022, and 08 August 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings were received on 13 March 2019 are accepted.
 Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2). 
Figures 9-10, 11A-11B, 15, 17A-17D, 17F-17G, and 18-20 are in color. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-10, 16, 35, 41, 47-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1[lines 3, 9], the metes and bounds of the limitation “regions of low variability” are unclear. The specification does not set forth a definition. It is unclear what makes a region as a “region of low variability”, and how the region in implemented to analyze sequence reads matched to a disease condition. The basis for the low variability is not clearly set forth, and the specification does not set forth a definition. The claim does not set forth how to calculate the low variability, how low variability is measured, and how a “region of low variability” is identified.  Further in claim 35, the metes and bound of the limitation “plurality of regions of low variability”. The specification does not set forth a definition. It is unclear what encompasses plurality of regions, how the plurality of regions is selected, and how a plurality of regions of low variability is differentiated from other regions of low variability. Further in claim 41[lines 188, 194], the metes and bounds of the limitation “regions of low variability” are unclear. The specification does not set forth a definition. It is unclear what makes a region as a “region of low variability”, and how the region in implemented to analyze sequence reads matched to a disease condition. The basis for the low variability is not clearly set forth, and the specification does not set forth a definition. The claim does not set forth how to calculate the low variability, how low variability is measured, and how a “region of low variability” is identified. Further in claim 47 [lines 207, 215], the metes and bounds of the limitation “regions of low variability” are unclear. The specification does not set forth a definition. It is unclear what makes a region as a “region of low variability”, and how the region in implemented to analyze sequence reads matched to a disease condition. The basis for the low variability is not clearly set forth, and the specification does not set forth a definition. The claim does not set forth how to calculate the low variability, how low variability is measured, and how a “region of low variability” is identified. Further in claim 48 [lines 233, 239], the metes and bounds of the limitation “regions of low variability” are unclear. The specification does not set forth a definition. It is unclear what makes a region as a “region of low variability”, and how the region in implemented to analyze sequence reads matched to a disease condition. The basis for the low variability is not clearly set forth, and the specification does not set forth a definition. The claim does not set forth how to calculate the low variability, how low variability is measured, and how a “region of low variability” is identified. For the purpose of examination, the claim has been interpreted as the region of low variability containing only a few mutations and to have a low variant allele fraction value.
Further in claim 35, the metes and bounds of the limitation “the training group are of a type that is the same as or similar to that of the nucleic acid” are unclear. The specification dos not set forth a definition. It is unclear as to how the training group is selected to be a type, what parameters a training group entails to be a type that is the same as or similar to that of the nucleic acids form a reference group, and how a training group is differentiated from other groups. For the purpose of examination, the claim has been interpreted as a training group of a type is similar to a reference group
Claim 7 [line 50, 59] is rejected for the same reason as claim 1 because it depends from claim 1 and fails to remedy the indefiniteness of the “regions of low variability” of claim 1. 
Claim 8 is rejected for the same reason as claim 1 because it depends from claim 1 and fails to remedy the indefiniteness of the “regions of the low variability” of claim 1. 
Claim 9 is rejected for the same reason as claim 1 because it depends from claim 1 and fails to remedy the indefiniteness of the “regions of the low variability” of claim 1. 
Claim 10 [lines 77, 78, 79] is rejected for the same reason as claim 1 because it depends from claim 1 and fails to remedy the indefiniteness of the “regions of low variability” of claim 1. 
Claim 16 is rejected for the same reason as claim 1 because it depends from claim 1 and fails to remedy the indefiniteness of the “regions of low variability” of claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26, 35, 41, 47-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental steps, mathematic concepts, organizing human activity or a natural law with without significantly more.
The MPEP at MPEP 2106.03 sets forth steps for identifying eligible subject matter:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

With respect to step (1): yes, the claims recite processes.
With respect to step (2A)(Prong I): Independent claims 1, 26, 35, 41, 47-48, and dependent claims 2-25  recite abstract ideas.
Claim[s]1, 26, 35, 41, and 47-48 are independent and entail similar elements directed to a method, computer system, and computer program product. Claim 1 discusses analyzing sequence reads of nucleic acids, identifying low regions of variability, selecting a training set of sequence reads, determining one or more parameters, and predicting a likelihood a disease is present based on one or more parameters. Claim 26 adds the element of aligning sequences, but does not set forth predicting likelihoods as claim 1. Claim 35 does not contain the element of identifying regions of low variability as claim 1. Claim 41 does not share the elements of receiving a test set and predicting a likelihood as claim 1. However, claims 47-48 share all elements and limitations of claim 1.
Independent claim 1 and dependent claim[s] 5-7, 10, 13-14, 16, and 21-25 recite Mathematical Concept Grouping of Abstract Ideas. Independent claim 1, and dependent claim[s] 2-4, 8, 9, 11-12, 15, and 20 further recite the Mental Process of Grouping Abstract Ideas. . 
 Mathematical Concept Grouping of Abstract Ideas: recited in independent claim 1 include:
“identifying regions of low variability in a reference genome based on a first set of sequence reads of nucleic acid samples”, (mathematical concept of calculation of low variability)
“determining, using quantities derived from sequence reads of the training set, one or more parameters that reflect differences between sequence reads of nucleic acid samples” (mathematical concept of calculating parameters)
“predicting a likelihood of the test subject having the disease condition based on the one or more parameters” (mathematical concept of calculating a probability)
Dependent claim 5 requires processing a correction of GC bias (mathematical concept of calculating statistics)
Dependent claim 6 requires processing a correction of GC bias (mathematical concept of calculating statistics)
Dependent claim 7 sets forth generating a derived quantity associated with sequence reads (mathematical concept of deriving quantities)
Dependent claim 10 sets forth deriving one or more quantities (mathematical concept of deriving quantities)
Dependent claim 13 sets for determining parameters by Principle Component Analysis (PCA) (mathematical concept of calculating PCA analysis)
Dependent claim 14 sets forth refining parameters by division (mathematical concept of dividing parameters)
Dependent claim 16 sets forth determining a classification score for probabilities (mathematical concept of calculating a classification score)
Dependent claim 21 requires the classification of threshold length (mathematical concept of classifying data)
Dependent claim 23 requires the classification of threshold length (mathematical concept of classifying data) 
Dependent claim 24 requires the exclusion of sequence read data (mathematical concept of classifying data)
Dependent claim 25 requires the exclusion of sequence read data (mathematical concept of classifying data)
Mental Process Grouping of Abstract Ideas: recited in independent claim 1 include:
 “selecting a training set of sequence reads from sequence reads of nucleic acid samples”, (mental step of selecting a training set from nucleic acid sample) 
Dependent claim 2 sets forth identifying nucleic acid samples as cell-free nucleic acid fragments, (mental steps of identifying nucleic acid molecules as cell-free nucleic acid fragments)
Dependent claim 3 sets forth identifying a disease condition as cancer, (mental steps of determining a disease condition)
Dependent claim 4 sets forth selecting cancer type from group, (mental steps of selecting data from a group)
Dependent claim 8 sets forth identifying regions of low variability in remaining regions, (mental step of identifying and determining regions of low variability)
Dependent claim 9 sets forth selecting training set sequence reads, (mental step of selecting sequence reads from a nucleic acid sample)
Dependent claim 11 sets forth comparing one or more quantities corresponding to the total number, (mental step of identifying a quantity)
Dependent claim 12 sets forth comparing one or more quantities corresponding to a subset, (mental of identifying and comparing quantities) 
Dependent claim 15 sets forth comparing differences in training and validation subsets, (mental step of comparing differences in subsets)
Dependent claim 20 sets forth comparing training set and training group threshold, (mental step of comparing thresholds) 
Further, the claims recite analyzing naturally occurring nucleic acid molecules and making a correlation to the naturally occurring cell free Nucleic Acid (cfNA) fragments from which it originates. This is a genotype/phenotype relationship that naturally exists in cells whether measured or not. “Claims directed to nothing more than abstract ideas (such as mathematical formulas or equations), natural phenomenon, and laws of nature are not eligible for patent protection” (MPEP 2106.04).
The law of nature encompassed by independent claim 1:
Sequence reads consisting of cfNA fragments of cellular origin are being analyzed for genetic variation in connection with a disease. cfNA fragments present in a sample or reference are being tested for the presence of naturally occurring genetic variations, and correlating it as originating from a naturally occurring target cell types in connection to a disease. Naturally occurring variations in cell free nucleic acids are correlated to the phenotypes connect to a disease. This is a genotype/phenotype relationship. 
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute as abstract ideas.
With respect to 2A(Prong II): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The claimed additional elements are analyzed to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Claim 1 recites the following abstract idea: “receiving a test set of sequence reads associated with nucleic acid samples from a test subject whose status with respect to the disease condition is unknown” which is data gathering step.
Claim 7 recites the following abstract idea: “aligning sequences from the first set of sequence reads of nucleic acid samples from each healthy subject in the reference group of healthy subjects to a plurality of non-overlapping regions of the reference genome, the reference group having a first plurality of healthy subjects “which is an additional data gathering element. 
Claim 24 recites the following abstract idea: “the exclusion of sequence reads longer than the first threshold is achieved by physically separating cfDNA molecules from the subjects” which is an additional data gathering and inputting element. 
Claim 47 recites the additional non-abstract element of “A computer system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the processors to” of a computer system. The claims do not describe any specific computational steps by which the computer system performs or carries out the judicial exception. Hence, these are mere instructions to apply the abstract idea utilizing a computer, and therefore the claim does not recite or integrate that abstract idea into practical application (MPEP 2106.05(f)).  
Claim 48 recites the additional non-abstract element of “A non-transitory computer-readable storage medium having stored thereon program code instructions that, when executed by a processor of a message management service, cause the message management service to perform a method” of a computer system. The claims do not describe any specific computational steps by which the computer system performs or carries out the judicial exception. Hence, these are mere instructions to apply the abstract idea utilizing a computer, and therefore the claim does not recite or integrate that abstract idea into practical application (MPEP 2106.05(f)).  
Independent claims 26, 35, and 47-48 are directed to additional steps of data gathering. The data gathering steps are insufficient to provide integration of a judicial exception into a practical application, as set forth above.
Dependent claims 7and 24 are directed to additional steps of data gathering and data inputting. The data gathering and inputting steps are insufficient to provide integration of a judicial exception into a practical application, as set forth above. 
Data gathering and inputting steps are not an abstract idea, they are extra-solution activity, as they collect the data needed to carry out the abstract idea. Data gathering and inputting does not impose any meaningful limitation on the abstract idea, or how the abstract idea is performed. Data gathering and inputting steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g)). 
None of these independent and dependent claims recite additional elements which would integrate a judicial exception into a practical application. 
(2B) analysis: 
With respect to claim 1: The additional element of data gathering does not rise to the level of significantly more than judicial exception. The prior art acknowledges the difficulty in analyzing nucleic acid sample in connection. Van Dijk (2014) reviews a number of standard NGS library sequencing protocols to produce DNA and RNA data.  Xia (2017) utilizes multiplex PCR to construct DNA library of cancer genes of cfDNA. Robinson (2017) reviews computational exome and genome sequencing technologies that analyze sequence reads in connection to diseases. The prior art of Van Dijk, Xia, and Robinson provide the steps of receiving sequence read data from a sample, including nucleic acid samples. As such as data gathering element is routine, well understood and conventional in the art. Activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field, they do not require or set forth a particular machine, they do not effect a transformation of matter, nor do they provide a non-conventional or unconventional step. Data gathering steps constitute a general link to a technological environment which is insufficient to constitute an inventive concept which render the claims significantly more than judicial exception (MPEP 2106.05(g) & (h)).
With respect to claim 1, the additional limitation to a generic computer system fails to provide significantly more than the judicial exception(s).  Van Dijk, Xi, and Robinson each disclose computer systems or computing elements.  As such, the prior art recognizes that these computing elements are routine, well understood and conventional in the art. The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
Independents claims 26, 35, 41, and 47-48 have been analyzed with respect to step 2B. Independent claims 26, 35, 47-48 relate to data gathering and do not provide significantly more than the judicial exception as discussed above. Independent claim 41 relates to additional abstract limitations, and cannot provide significantly more than the judicial exception as they are part of that exception. None of these claims provide a specific inventive concept, as they fail to rise to the level of significantly more than the identified judicial exception. 
Dependents claims 4-16, and 21-25 have been analyzed with respect to step 2B. Dependent claims 7, 24 relate to data gathering and do not provide significantly more than the judicial exception as discussed above. Dependent claim 7 relates to data gathering step of aligning sequences. Further, dependent claim 24 relates to data gathering and data inputting steps and does not provide significantly more than the judicial exception. With respect to claim 24, Odegaard (2017) discloses the conventionality of data gathering steps with how to analytically and clinically validate circulating cell free tumor DNA (ctDNA). Odegaard utilizes blood samples or “liquid biopsy” to collect cell free DNA and uses technologies such as hybrid capture and sequence by paired-end synthesis (NextSeq 500/HiSeq2500, Illumina Inc) to enrich targeted sequence reads. Odegaard implements training sets and training cohorts to train datasets (page 3541, first paragraph; Analytical validation approach; figure 3) for threshold parameters (serial size-selection using Agencourt AMPure XP beads, page 3540, Col 4, cfDNA extraction, library preparation, and sequencing page 3540). Odegaard uses NGS-based digital sequencing to profile 73 cancer-related genes of difference length from blood samples from patients. Odegaard demonstrates that utilizing next generation sequencing and bioinformatic pipelines in assessing the detection of INDELS performance, Fusion performance (harboring amplification), and copy number alterations (CNV) detection performance testing. Kerhoas et al. (2013) teaches the conventionality of data inputting steps by physically separating plasma from whole blood cells to isolate cell-free DNA molecules and biomarkers. Kerhoas et al. provides formats and solutions for physically separating plasma from whole blood (page 3331: Section 4 “Formats and solutions for miniturised blood plasma extraction”: Figures 4-9) in context of cell-free DNA fragments. Additionally, Kerhoas et al. discloses utilizing microfilters (2µm up to 100 µm pore size) to physically separate plasma to isolate cfDNA. Minarik et al. (2015) further discusses data inputting steps by separating plasma from whole blood using a two-step centrifugation (Page 3: Section “Materials and Methods: Sample processing and NDA extraction”). Minarik et al. mentions utilizing sample separation and data analysis with the use of in silico and physical size selection methods (Abstract) in context of cell free DNA fragments. Minarik et al. selected a cfDNA molecule with a cut-off between 143 to 166bp in length or size (Introduction: Para 3: Line 4). Kerhoas et al and Minarik et al illustrate that physically separating cfDNA fragments from plasma of whole blood from a subject and size selection threshold lengths utilizing in silico methods and sequencing techniques for additional data gathering and inputting elements are routine and conventional. No evidence combination is unconventional. 
Dependent claims 4-16, and 21-25 relate to additional abstract limitations, and cannot provide significantly more than the judicial exception as they are part of that exception. None of these claims provide a specific inventive concept, as they fail to rise to the level of significantly more than the identified judicial exception. 
In combination, the receipt of the data, which is acted upon by the judicial exception, performed in a generic computer or generic computing environment fails to rise to the level of significantly more. The data gathering steps provide the data for the judicial exception, which is carried out by a general purpose computers. No non-routine step or element has been clearly been identified.
For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to a non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13, 16-26, 35, 41, and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Odegaard (2017) in view of Robinson (2017).
Odegaard, Justin I et al. “Validation of a Plasma-Based Comprehensive Cancer Genotyping Assay Utilizing Orthogonal Tissue- and Plasma-Based Methodologies.” Clinical cancer research 24.15 (2018): 3539–3549. Web.
Robinson, Peter N., Marten Jager, and Rosario Michael Piro. Computational Exome and Genome Analysis. First edition. Boca Raton, FL: CRC Press, 2017. Web.
Independent claim 1 recites method of analyzing sequence reads of nucleic acid samples in connection with a disease condition by identifying regions of low variability in a reference genome based on a first set of sequence reads of nucleic acid samples, selecting a training set of sequence reads from sequence reads of nucleic acid samples from subjects in a training group, determining, using quantities derived from sequence reads of the training set, one or more parameters, receiving a test set of sequence reads associated, and predicting a likelihood. Independent claim 26 recites a method for identifying regions of low variability from a healthy baseline group by aligning a first set of sequence reads from a reference group having a first plurality of healthy subjects, deriving a quantity associated with sequence reads of a non-overlapping reference genome, and rendering a first plurality corresponding to a region, determining a first and second quantity from the first plurality of quantities, and identifying a region of low variability when the first and second quantities are indicative of a predetermined condition. Independent claim 35 recites a method analyzing sequences reads in connection with a disease condition by selecting a training set from a training group from a reference genome with the training set comprising of sequence reads from healthy and disease subjects and the training group reads is the same of similar as reference group of healthy subjects by determining parameters of a training set which reflects difference between healthy and diseased subject of the training group, receiving a test set from a test subject whole disease condition is unknown, and predicting the likelihood a test subject has disease condition based on one or more parameters. Independent claim 41 recites a method of analyzing sequence reads in connection to a disease condition b identifying regions of low variability in a reference genome based on a first set of sequence reads of nucleic acid samples, selecting a training set of sequence reads from sequence reads from subjects in a training group, and determining, using quantities derived from sequence reads of the training set. Independent claim 47 recites a computer system to identify regions of low variability in a reference genome based on a first set of sequence reads of nucleic acid samples, select a training set of sequence reads from sequence reads of nucleic acid samples from subjects in a training group, determine, using quantities derived from sequence reads of the training set, one or more parameters, receiving a test set of sequence reads associated, and predicting a likelihood. Independent claim 48 recites a non-transitory computer readable storage medium when executed  by a processor analyzes sequence reads of nucleic acid samples in connection with a disease condition by identifying regions of low variability in a reference genome based on a first set of sequence reads of nucleic acid samples, selecting a training set of sequence reads from sequence reads of nucleic acid samples from subjects in a training group,  determining, using quantities derived from sequence reads of the training set, one or more parameters, receiving a test set of sequence reads associated, and predicting a likelihood. Claim 2 recites nucleic acid samples are comprised of cell free nucleic acid (cfDNA) fragments. Claim 3 recites disease condition is cancer. Claim 4 recites disease condition is selected from group of cancer types. Claim 5 recites initial data processing of the first set of sequence reads from healthy subjects from a group of healthy subjects from a reference genome when initial processing comprises GC bias and normalization. Dependent claim 6 recites initial data processing of the first set of sequence reads from a training group based from a baseline group of healthy subjects from a reference genome where the initial processes comprises GC bias and normalization. Claim 7 identifies regions of low variability from aligning sequences from healthy subject in a reference genome, derives a quantity associated with regions of reference genome. Claim 8 recites repeating the steps of claim 7 to identify regions of low variability. Claim 9 recites constructing a training set from a training group from a reference genome. Claim 10 recites determining one or more parameters derived from aligned sequence reads, repeating deriving step to render quantities corresponding quantities of a first related to healthy subjects and the second set is derived known to have a disease condition, and determining the differences between quantities. Claim 11 recites determining if one quantity corresponds to the total number of sequences reads aligned. Claim 12 recites utilizing one or more quantities corresponding to a subset of aligned sequence reads of the same size or size range. Claim 16 recites selecting sequence reads form a test subject that align to a reference genome to construct a test set, and computing a classification score of likelihood that test subject has a disease based on parameters. Claim 17 recites that regions of low variability should be between 10kbp to 100kbp. Claim 18 recites that regions of low variability have the same size. Claim 19 recites that regions of low variability do not have the same size. Claim 20 recites determining parameters based on a subset of a training set. Claim 21 recites a training set constructed from training group that is comprised of cfDNA fragments where a first threshold length is less than 160 nucleotides, the training set excludes cfDNA fragments longer than first threshold. Claim 22 recite that the first threshold length is 140 nucleotides or less. Claim 23 recites a training set from a training group constructed from sequence reads between the second threshold length of 240-260 and the third threshold length of 290-310 nucleotides in length. Claim 24 recites excluding sequence reads longer than the first threshold length by separating cfDNA molecules of a training group that are longer than the first threshold length from training group of sequence which are less than the first threshold length. Claim 25 recites excluding sequence reads longer than the first threshold length by filtering out, in silico, cfDNA molecules of a training group that are longer than the first threshold length. 
Odegaard teaches a method of analyzing sequence reads comprised of cell free DNA molecules to test tumor genotyping and clinical feasibility in connection to a cancer (Abstract: page 3541: col 6: para 12), a method of identifying regions of low variability based on healthy subjects from a reference group  using cfDNA from healthy donors (page 3540; col 4; paragraph 7), a computer system to analyze sequence reads (page 3540; col 4; paragraph 8) “reads were aligned to reference genome hg19 using BWA-MEM”, and a non-transitory computer readable storage medium method when executed by processors will perform a method of analyzing sequence reads corresponding to a disease using NGS-based digital sequencing to profile 73 cancer-related genes (page 3542: col 7: paragraph 14). Odegaard utilizes cfDNA samples prepared from a SNV control comprised of pooled to germline SNV’s of healthy donors (page 3540: col 4: paragraph 7) to construct a first set of sequence reads detecting regions of low variability corresponding to a variant allele frequency (VAF) 0.02% to 0.04% (page 3547: col 18: paragraph 28), selects training sets using cfDNA from healthy donors (page 3540: col 4: para 7) and a SNV germline control set (page 3540: col 4: para 7),  determines one or more parameters as described in Figure 3 “somatic detection performance”, receives sequences reads from samples utilizing cfDNA extraction, library preparation, and sequencing methods (page 3540: col 4: para 7), predicts a high clinical feasibility rate or likelihood a patient has a disease condition of non-small cell lung cancer (NSCLC) of greater than 99-6% (Abstract: results section).
Odegaard uses cfDNA fragments as samples (Abstract), disease condition is NSCLC (Abstract), implements GC bias error correction and normalization methods in initial processing of first sets from healthy and diseased subjects (Figure 1D: DS-based ctDNA assay workflow: Figure 2A Technical assay performance characteristics: page 3543), aligns sequences, construct reads of all remaining non-overlapping sequence reads, uses barcoding, and forms parameters corresponding a cancer type (Figure 1: Digital sequencing workflow), build training set from 62 healthy donors using NextSeq and Hiseq 2500 (page 3541: col 5: para 8), derives quantities from healthy subjects (Figure 2A Technical assay performance characteristics : page 3543), generates quantities for fragment sizes utilizing Agentcourt AMPure XP beads (page3540: col 4: para 7), computes a Positive Percent Agreement (PPA) and Negative Percent Agreement (NPA) indicating clinical feasible, a classification score or likelihood of having a disease condition based on one or more parameters (Abstract: results section), uses ctDNA’s short fragment length of ~ 165bp (page 3546: col 16: para27), implements barcoding serially size-selected regions that match reference genomes, did not match reference genomes, selects indels samples greater than 50bp, and detects reads less than 50-70bp (page 3542: Fig 1 “DS-based ctDNA assay workflow”: page 3541: col 5: para 8), utilizes DS’s, in silico molecular reconstruction of training set sequences by size (cancer type) and other parameters (Figure 6 Clinical DS of 10, 593 cancer patients :page 3542: col 8: para 15). 
Odegaard shows a method of analyzing and validating circulating tumor DNA (ctDNA) sequencing tests for clinical feasibility in predicting cancer type statistics. The cfDNA was synthesize from donors and databases, spotted on electronic components, recovered and decoded. 
Odegaard does not disclose using Principle Component Analysis (PCA) in analyzing, determining, and validating parameters of ctDNA. 
Robinson et al. discloses the implementation of Principle Component Analysis to detect Copy Number Variants and determines statistical values of mutation (one or more parameters) (page 280: section 19.9.1 Scree Plots) utilizing a software called “Somatic Signature” to calculate parameters (page 489: section 32.2.2 SomaticSignatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods and construct of Odegaard et al. by use of Principle Component Analysis of Robinson et al, as applied to claim[s] 13 above, to determine one or more parameters when analyzing sequence reads in connection to a disease condition because utilizing PCA parameters would provide predictable and routine statistical analysis in evaluating and detecting the presence of cfDNA fragments in connection to a  disease condition.  
Claim(s) 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Odegaard (2017) in view of Robinson (2017) applied to claim(s) 1-13, 16-26, 35, 41, and 47-48 above, and further in view of Gunasegaran (2017).
Gunasegaran, Thineswaran, and Yu.-N Cheah. “Evolutionary Cross Validation.” 2017 8th International Conference on Information Technology (ICIT). IEEE, 2017. 89–95. Web.
Claim 14 recites refining parameters in a multi-fold cross-validation process to divided training sets into training and validation subsets constructed claim 1. Claim 15 recites training and validation subsets are different from other training and validation subsets constructed in claim 14.
Odegaard et al. in view of Robinson et al. as applied to claim(s) 1-13, 16-26, 35, 41, and 47-48 above does not show the implementation of multi-fold cross-validation process to divide training and validation sets into training and validation subsets.
 Gunasegaran et al. shows in the abstract cross validation fold methods for an evolutionary cross validation algorithm for identifying optimal folds in a dataset and splitting datasets to form an evolutionary search (Abstract). Gunasegaran et al. discloses that different combination of fold or train-test data splits are deemed to yield different results (page 90: col 3: para 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and construct of Odegaard et al. in view of Robinson et al as applied to claim(s) 1-13, 16-26, 35, 41, and 47-48 as applied to claim(s) 14-15 above, refining parameters by utilizing a multi-fold cross-validation process to divide training and validation sets of cfDNA fragments into training and validation subsets and differentiated subsets from other fold subsets because Gunasegaran et al demonstrates how the methods of folding and separating training and validation sets are incorporated in conducting evolutionary searches, in determining evolutionary fitness function parameters, and in indexing chromosomal data.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH CONSTANTINE PULLIAM whose telephone number is (571)272-8696. The examiner can normally be reached 0730-1700 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.C.P./Examiner, Art Unit 1671                                                                                                                                                                                                        /JOHN S BRUSCA/Primary Examiner, Art Unit 1672